 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     JOHN A. INDIVERI,                                         Case No. C 17-00595-BLF
12
                                                               __________
                                              Plaintiff,       [PROPOSED] ORDER GRANTING
13                                                             DEFENDANT DO-WILLIAMS’S
                    v.                                         MOTION TO CHANGE TIME TO FILE
14                                                             A SUMMARY-JUDGMENT MOTION
15   RICHARD MACK, et al.,
16                                        Defendants.
17

18         Defendant Do-Williams moves this Court to change the deadline to file a summary-

19   judgment motion to January 7, 2019, so that it will join the deadline for Defendants Dunlap,

20   Gamboa, Hanter, Kumar, and Mack to file a summary-judgment motion. After full consideration,

21   and good cause appearing, IT IS ORDERED that the motion is granted. Plaintiff must file and

22   serve a reply and opposition to Defendants Do-Williams, Dunlap, Gamboa, Hanter, Kumar, and

23   Mack’s summary-judgment motion no later than twenty-eight days from the date the motion is

24   filed. Defendants shall file a reply brief no later than fourteen days after Plaintiff’s opposition is

25   filed. Absent further order, the motion will be deemed submitted as of the date Defendants’ reply

26   brief is due without a hearing.

27            December 14, 2018
     Dated: __________________________                     _________________________
                                                           BETH LABSON FREEMAN
28                                                         United States District Judge
                                                           1
                                                                            ______
                                                                            [Proposed] Order (C 17-00595-BLF)
